UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant / / Filed by a Party other than the Registrant /X/ Check the appropriate box: //Preliminary Proxy Statement //Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) / /Definitive Proxy Statement /X/Definitive Additional Materials / /Soliciting Materials Pursuant to Rule 14a-11(c) or Rule 14a-12 BOSTON FINANCIAL QUALIFIED HOUSING TAX CREDITS L.P. IV (Name of Registrant as Specified in Its Charter) MCDOWELL INVESTMENTS, L.P. (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): /X/No Fee required / / Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: / /Fee paid previously with preliminary materials. / /Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: McDOWELL INVESTMENTS, L.P. 15700 College Blvd. - Suite 100 Lenexa, KS66219 (913) 492-6008 December 17, 2007 To Our Fellow Limited Partners of Boston Financial Qualified Housing L.P., IV We own approximately 1% of this Partnership.Our Managing General Partner, Arch Street VIII Inc. (Arch) controlled by MMA Financial (MMA) claims to be “vastly” more experienced than Everest.Please consider if you want any more of the following “experiences”: SAFEGUARDING OUR CASH AND RESERVES 1.In the period December 2006 to early February 2007, $428,553 of financial benefit improperly went to an affiliate of our General Partner.Arch and MMA, to date, have refused to provide any detail of this.There has absolutely!! never!! been any detail filed with the SEC as Arch tries to make you think in their last letter.Are we to believe there was no lost interest before December 2006?The Partnership had $15,398,077 of cash at December 31, 2006 and reported only $339,281 of Investment Income. RETURN ON INVESTMENT (or lack thereof) 2.Original Limited Partners put $1,000 a unit in this partnership over 15 years ago.Now Arch and MMA say best case they expect you will get $426 ($226 in cash paid out to date and up to $200 when liquidated.)Arch and MMA have lost nearly 60% of your money while collecting hundreds of thousands in fees. ORDERLY LIQUIDATION 3.Arch and MMA are currently trying to do a rush fire sale on Leawood Manor.Their Broker has just listed the property but yet has made a call for offers on January 10, 2008.We believe a multi million dollar property should be sold over months not weeks.Also, a large marketing and sale during the Holidays makes no sense. WASTING CASH 4.Arch and MMA are spending hundreds of thousands of dollars of Partnership funds on legal fees that we believe are payments for the General Partner defending and then being forced to disclose their actions that were improper. CONFLICT OF INTEREST FOR OUR PARTNERSHIPS ATTORNEYS 5.Deborah Thaxter and her firm Nixon Peabody, LLP have a conflict of interest.They continue to try and represent both the General Partner and the Partnership.We just got a letter from them that should have come from the General Partner.We believe our partnership’s money is paying a conflicted law firm to do the General Partners job. FINALLY AND MOST INCREDIBLY! 6.Arch believes it is a “Good Deed” to return to our Partnership “Lost Interest”.Do you want, as your General Partner, someone who thinks returning improper financial benefits from an affiliate is a “Good Deed”? Please review the letter on the other side and know our “experienced” General Partner continues to refuse answering the detailed questions about “Lost Interest”.When you get called asking for your vote, you should demand an answer. WE STRONGLY SUGGEST A FOR VOTE BE SENT BACK TO EVEREST. McDOWELL INVESTMENTS, L.P. 15700 College Blvd. - Suite 100 Lenexa, KS66219 (913) 492-6008 Facsimile:617-346-7797 Facsimile:617-345-1300 December 12, 2007 Boston Financial Nixon Peabody LLP c/o Arch Street VIII, Inc. 100 Summer Street c/o MMA Financial TC Corp. Boston, MA02110 101 Arch Street - 16th Floor Attn.: Deborah Thaxter, Esq. Boston, MA02110 Attn.:Michael H. Gladstone Gary Mentesana 101 Arch Street - 16th Floor Jenny Netzer and Boston, MA02110-1106 Michael Gladstone Individually and As Officers of Patricia Glenn Goldberg Arch Street VIII, Inc. 101 Arch Street - 16th Floor 101 Arch Street - 16th Floor Boston, MA02110-1106 Boston, MA 02110-1106 Dear Mr. Gladstone, Ms. Thaxter, Ms. Netzer, Mr. Mentesana and Ms. Goldberg: For the Third Time we ask: 1. What Law Firm represents the General Partner?We have just received a letter from Debra Thaxter of Nixon Peabody that fails to identify who she represents.Since she is defending the actions of the General Partner, we will assume she represents the G.P. and our partnership is not paying Nixon Peabody fees.We hope Nixon Peabody is not the principal law firm that caused the under accrual material weakness you recently disclosed by not submitting invoices timely. 2. We demand a detailed calculation of Lost Interest from January 2005 to November 2007.To date you have not given details or explanations of why you first stated Lost Interest was $363,000 but later reimbursed $428,553.More incredibly, how could there be Lost Interest of $428,553 from December 2006 to early February 2007 and none for prior periods or after February 2007? 3. Have you agreed the G.P.’s actions were improper and constitute negligence or misconduct?Please verify no partnership funds are being expended for attorneys working on matters which resulted in improper financial benefit to affiliates of the General Partner. Please remember our questions are about specific activities of our Partnership.Your repeated background statements regarding our fully disclosed public activities are meant only to confuse limited partners instead of handling the serious partnership issues at hand.The problem is your improper actions and not about McDowell Investments or their principals. Very truly yours, /s/ Kevan Acord Kevan Acord
